Proceeding to review an order of the State Human Rights Appeal Board, dated November 23, 1971, insofar as it (1) failed to reinstate subdivision “ c ” of the second decretal paragraph of the order of the State Division of Human Rights, dated September 17, 1968, which made an award of $500 for counsel fees, and (2) remanded the proceeding to the Commissioner of said Division for further hearing as to damages to the complainant for mental anguish and pain and suffering. Proceeding dismissed, without costs. This court will not grant judicial review of a nonfinal order of the State Human Rights Appeal Board pursuant to section 298 of the Executive Law. Complainants must exhaust their administrative remedies before seeking judicial review as aggrieved parties. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.